DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on January 18, 2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, and claims 1 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jagadeesh et al., MOF-derived cobalt nanoparticles catalyze a general synthesis of amines (Jagadeesh), in view of Chen et al., Cobalt sulfide/N,S-codoped defect-rich carbon nanotubes hybrid as an excellent bi-functional oxygen electrocatalyst (Chen), taken in view of evidence by Fuel Cell: Carbon Black – Vulcan XC 72R (Fuel Cell), and SubsTech: Classification of Carbon Materials (SubsTech).

Regarding claims 1-10, Jagadeesh teaches MOFs on carbon having a framework of M-L1-L2@C-x, wherein M = Fe, Mn, Co, Ni, and Cu (i.e., metal active sites comprising a transition metal); L1 = DABCO (i.e., 1,4-diazabicyclo[2.2.2]octane; C6H12N2;  first ligands comprising N-containing ligands); L2 = TPA (i.e., terephthalic 8H6O4; second ligands comprising O-containing ligands); and x denotes the pyrolysis temperature, respectively (Jagadeesh, pg. 1, col. 3),
wherein a method of forming the MOFs on carbon comprises the MOFs assembled in dimethylformamide (DMF) at 150°C from Fe, manganese (Mn), Co, Ni, and copper (Cu) nitrates (i.e., Fe nitrate corresponds to the claimed Fe salt; Co nitrate corresponds to the claimed Co salt) and organic linkers 1,4-diazabicyclo[2.2.2]octane (DABCO) and terephthalic acid (TPA) (Jagadeesh, pg. 1, col. 3), and 
these in situ– generated MOFs were immobilized on commercial Vulcan XC 72R carbon powder (Jagadeesh, pg. 1, col. 3), which is carbon black as evidenced by Fuel Cell, and which has a crystalline structure, as evidenced by SubsTech (i.e., wherein the carbon support comprises crystalline carbon);
wherein an example of the MOFs on carbon is a cobalt-diamine-dicarboxylic acid metal organic framework (i.e., MOF; precursor) on carbon wherein subsequent pyrolysis results in stable and reusable catalysts (Jagadeesh, abstract) and wherein graphitic shell encapsulated nanoscale cobalt particles and single atoms (i.e., atomically dispersed) supported on carbon are prepared by using the MOF precursor (Jagadeesh, Fig. 1) comprising,
wherein the Co-DABCO-TPA MOFs form a template on carbon (Jagadeesh, pg. 1, col. 3; Fig. 1, "In situ generated Co-DABCO-TPA MOFs" and "Co-DABCO-TPA MOFs template on carbon") (i.e., Fig. 1 shows DABCO and TPA linking the Co into a network).

    PNG
    media_image1.png
    311
    1041
    media_image1.png
    Greyscale

However, Jagadeesh does not explicitly disclose an ADP for preparing a non-platinum group metal electrocatalyst, the ADP comprising sacrificial metal centers comprising a sacrificial metal selected from the group consisting of Cd and Zn and the first and second ligands linking the sacrificial metal centers, as presently claimed.

With respect to the difference, Chen teaches fabricating Co9S8/N,S-CNTs from Co(NO3)2 · 6H2O (Chen, abstract; pg. 2, ‘2.2. Catalyst preparation’) (i.e., a catalyst comprising nitrogen and cobalt immobilized on carbon, made from cobalt nitrate) and
wherein the Co9S8/N,S-CNTs were fabricated by a template method wherein CdS (i.e., cadmium salt) nanowires were used as a sacrificial template that can be removed simultaneously during the carbonization process (i.e., sacrificial metal centers comprising the sacrificial metal Cd) (Chen, abstract),
wherein the Co9S8/N,S-CNTs performs excellent ORR activity (Chen, abstract) (i.e., Co9S8/N,S-CNTs is a non-platinum group metal electrocatalyst).
As Chen expressly teaches, the volatilization of CdS nanowires could create abundant pore structures and edge defects in the CNTs, which could expose more active sites for electrocatalysis (Chen, pg. 2, col. 1, lines 35-38).
9S8/N,S-CNTs (Chen, Scheme 1; pg. 2, ‘2.2. Catalyst preparation’), which performs excellent ORR activity (Chen, abstract) (i.e., non-platinum group metal electrocatalyst).
In light of the motivation of using CdS nanowires taught in Chen, it therefore would have been obvious to one of ordinary skill in the art to incorporate the CdS of Chen into the MOFs of Jagadeesh (i.e., MOFs assembled in DMF from a mixture of Co nitrate, DABCO, TPA and CdS), in order to create abundant pore structures and edge defects to expose more active sites in the MOFs after pyrolysis in Jagadeesh, and thereby arrive at the claimed invention.

Alternatively, the recitation in the claim 1 that the ADP is “for preparing a non-platinum group metal electrocatalyst” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Jagadeesh in view of Chen discloses an ADP comprising sacrificial metal centers comprising a sacrificial metal selected from the group consisting of Cd 

Alternatively, the recitation in the claim 2 that the ADP is “being immobilized on a carbon support” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Jagadeesh in view of Chen discloses an ADP as presently claimed, it is clear that the MOF of Jagadeesh in view of Chen would be capable of performing the intended use, i.e. being immobilized on a carbon support, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abdelkareem et al., Ni-Cd carbon nanofibers as an effective catalyst for urea fuel cell, February 2018, Journal of Environmental Chemical Engineering, Volume 6, pages 332-337 teaches Cd doping of Ni decorated carbon nano-fibers prepared from CdAc wherein the introduction of Cd significantly improved the electro-catalytic activity and improved both the quality and the number of active sites through the evaporation of Cd during the heat treatment leaving pores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732